Citation Nr: 1606695	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to a service-connected disability; and if so, whether service connection is warranted.

2.  Entitlement to a compensable rating for service-connected Hepatitis A.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including dysthymic disorder and depression.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In a September 2015 correspondence, the Veteran, through his representative, requested that the record be held open for 90 days to permit him time to submit additional evidence.  The claim was held in abeyance until after the requested time period ended.  The Veteran submitted additional evidence, along with a waiver of RO consideration.  Therefore, the Board may consider the additional evidence.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for Hepatitis C has been raised by the record in a November 2015 statement.  The Board notes that in November 2011, the Veteran brought a claim for an increased rating for Hepatitis C.  However, after the RO informed the Veteran that he was service connected for Hepatitis A, and not Hepatitis C, he clarified in a February 2012 statement that he was filing an increased rating claim for Hepatitis A, and not a service connection claim for Hepatitis C.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issue of entitlement to service connection for an acquired psychiatric disorder, including as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied entitlement to service connection for a mental disorder, to include dysthymic disorder, due to no evidence of treatment for a mental disorder in service.  The Veteran did not appeal.  

2.  The evidence received since the September 1994 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include depression.  

3.  The Veteran's Hepatitis A is asymptomatic and he does not experience any symptoms related to his Hepatitis A. 


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the September 1994 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable rating for Hepatitis A have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

In regard to the increased rating claim, under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in April 2012 and September 2012 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  Further the Veteran was afforded a VA examination in May 2012 where the examiner reviewed the Veteran's claims folder and provided an assessment of the current severity of the Veteran's service-connected Hepatitis A.  Therefore, the Board finds that the examination is adequate for rating purposes. 

The Board recognizes that there is evidence that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 1992.  The Board is mindful of the decision in Golz v. Shinskei, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits."  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1323.  However, the Veteran has consistently reported that his SSA disability is related to his depression and not his Hepatitis A.  In addition, the competent and probative evidence shows that the Veteran's Hepatitis A has been asymptomatic for over 25 years.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Golz, 590 F.3d 1317.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Application to Reopen Based on New and Material Evidence

In March 1994, the Veteran filed a claim for service connection for, amongst other things, a mental disorder.  A September 1994 rating decision denied the claim for entitlement to service connection for a mental disorder for lack of treatment of a mental disorder in service.  The Veteran did not appeal or submit new and material evidence within one year and the decision is final.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

Since the previous denial, the Veteran submitted a claim in November 2011 alleging that his depression is secondary to his service-connected Hepatitis A.  In November 2015, he submitted a medical opinion in support of this theory.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is evidence of a current disability, which may be related to a service-connected disability.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression, is reopened.

III.  Increased Rating for Hepatitis A

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345.

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated noncompensable (i.e., 0-percent) disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (1) in Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.).  

Note (2) in Diagnostic Code 7345 indicates that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  And Note (3) in Diagnostic Code 7345 indicates that Hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.

The Veteran has contended that his service-connected Hepatitis A has caused him severe liver damage.  

The Veteran was afforded a VA examination in May 2012 where the examiner noted the Veteran's diagnoses of Hepatitis A and C.  The examiner noted that the Veteran did not require continuous medication for control of the liver conditions but did exhibit symptoms of daily fatigue, intermittent malaise, intermittent anorexia, nausea, weight loss, and intermittent right upper quadrant pain.  He noted that the Veteran's Hepatitis A resolved in 1977, with no symptoms after 3 weeks.  He also noted that the Veteran was diagnosed with Hepatitis C in 2005, approximately 28 years after his Hepatitis A had resolved.  "The liver condition of hepatitis A and hepatitis C are two distinct liver conditions.  As far as I can determine [the Veteran's] hepatitis A was completely [resolved] and it did not aggravate his hepatitis C liver condition.  Because his hepatitis A had completely resolved, his hepatitis C could not have aggravated his hepatitis A.  His liver condition, his symptoms, and his abnormal liver tests are not due to his service-connected hepatitis A, but rather due to his nonservice-connected hepatitis C and possibly his alcohol abuse." 

The Board finds the May 2012 examiner's opinion to be probative in nature.  He reviewed the Veteran's claims folder, relevant tests, examined the Veteran and came to a conclusion about the current severity of the Veteran's service-connected Hepatitis A.  He distinguished between the Veteran's two Hepatitis diagnoses and explained why the service-connected Hepatitis was not causing the Veteran's current symptoms.  

The Board does not attach any probative value to the Veteran's statements regarding his symptoms associated with his Hepatitis A.  Although the Veteran is competent to report symptoms such as pain or discomfort, he is not competent to opine as to the source of the symptoms.  The May 2012 examiner who is competent has attributed the Veteran's reported symptoms to his non-service-connected Hepatitis C. 

Accordingly, the Board concludes that the Veteran's Hepatitis A is nonsymptomatic and therefore warrants a noncompensable rating.  


IV.  Additional Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected Hepatitis A is inadequate.  Here, the Veteran's Hepatitis A is asymptomatic.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected Hepatitis A prevents him from obtaining and/or maintaining gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(There must be cogent evidence of unemployability in the record)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, having been received, the claim to reopen is granted.  

Entitlement to a compensable rating for service-connected Hepatitis A is denied.  


REMAND

Having reopened the claim under Shade, the Board finds that the Veteran is entitled to a VA examination.  In October 2012, the Veteran was afforded a VA mental health examination where the examiner noted the Veteran's diagnosis of depressive disorder, not otherwise specified, alcohol dependence, in full remission, cocaine dependence, in full remission and "inconsistent mental health treatment history."  He noted that the Veteran exhibited symptoms of depressed mood, anxiety, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  He opined, "Veteran's depressive disorder condition appears to be a product of the various psychosocial stressors he currently faces and he's apparently been living with chronic stressors most of his adult life.  As such, it appears less likely than not that his depression is secondary to his [service connected] hepatitis."  However, the examiner did not explicitly state whether the depression disorder was caused or aggravated by the Veteran's Hepatitis A.  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran also submitted a medical opinion from Dr. H.H.G. who stated that the Veteran's Hepatitis A caused and aggravated by his depressive disorder.  In support of her opinion, Dr. H.H.G. states that the Veteran "struggles with his permanent and debilitating Hepatitis A."  However, the evidence of record indicates that the Veteran's Hepatitis A is asymptomatic and that his nonservice-connected Hepatitis C causes severe symptoms.  Accordingly, the Board finds that remand for additional medical inquiry is necessary.  

At the October 2012 VA examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for his depression.  A September 1998 SSA letter also confirms that the Veteran is receiving disability benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits.

2.  Then, obtain an addendum opinion from the October 2012 examiner (or an appropriate medical professional).  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder began in or is related to service.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorders, including depression, are caused by the Veteran's service-connected Hepatitis A.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected Hepatitis A.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service Hepatitis A.  

The examiner's attention is directed to the November 2015 medical opinion by Dr. H.H.G. entitled, "Symptoms of depression and stress mediate the effect of pain on disability," and her opinion that the Veteran's Hepatitis A is "more likely than not aggravating his depressive disorder."  The examiner's attention is also directed to the May 2012 VA examination which found that hepatitis A had completely resolved in 1977.

A complete rationale must be provided for all opinions.

3.  Take any other development action that is deemed warranted and then readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


